[Cite as Patrick-Bey v. Cleveland Muni. Court, 2014-Ohio-1249.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100974



                            CLIFFORD PATRICK-BEY

                                                                  RELATOR

                                                    vs.

                    CLEVELAND MUNICIPAL COURT
                                                                  RESPONDENT




                                           JUDGMENT:
                                            DISMISSED


                                           Writ of Mandamus
                                           Order No. 472891

        RELEASE DATE: March 24, 2014
FOR RELATOR

Clifford Patrick-Bey, Etc., pro se
13413 Ashburton Road
Cleveland, Ohio 44110


ATTORNEYS FOR RESPONDENT

Barbara A. Langhenry
Law Director
City of Cleveland

BY: Jonathan P. Barra
Assistant Law Director
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114-1077
EILEEN T. GALLAGHER, J.:

       {¶1} Clifford Patrick-Bey has filed a complaint for a writ of mandamus.

Patrick-Bey seeks a writ of mandamus in order to compel the Cleveland Municipal Court

to “enforce the [d]efault [j]udgment filed on August 26, 2013, as the [w]rit of discovery

submitted was not honored.”      Sua sponte, we dismiss the complaint for a writ of

mandamus because it is procedurally defective and fails to state a claim upon which relief

can be granted.

       {¶2} Initially, we find that the complaint for a writ of mandamus is improperly

captioned. A complaint for a writ of mandamus must be brought in the name of the state,

on relation of the person applying. The failure of Patrick-Bey to properly caption his

complaint warrants dismissal.       Blankenship v. Blackwell, 103 Ohio St.3d 567,

2004-Ohio-5596, 817 N.E.2d 382; Maloney v. Allen Cty. Court of Common Pleas, 173

Ohio St. 226, 181 N.E.2d 270 (1962).

       {¶3} Patrick-Bey has also failed to comply with Loc.App.R. 45(B)(1)(a), which

mandates that the complaint must be supported by an affidavit that specifies the details of

the claim.    The failure of Patrick-Bey to comply with the supporting affidavit

requirement of Loc.App.R. 45(B)(1)(a) warrants dismissal of the complaint for a writ of

mandamus. State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d

124, 2009-Ohio-4688, 914 N.E.2d 402; Turner v. Russo, 8th Dist. Cuyahoga No. 87852,

2006-Ohio-4490; Barry v. Galvin, 8th Dist. Cuyahoga No. 85990, 2005-Ohio-2324.
      {¶4} Finally, Patrick-Bey fails to state a claim upon which relief can be granted

because he obviously cannot prevail on the facts alleged in the complaint. Mandamus

may be employed to compel a court to exercise judgment or discharge a function.

Mandamus may not be employed to control judicial discretion, such as ordering a court to

grant a default judgment, even if that discretion is grossly abused. State ex rel. Ney v.

Niehaus, 33 Ohio St.3d 118, 515 N.E.2d 914 (1987). Furthermore, mandamus is not a

substitute for an appeal. State ex rel. Pressley v. Indus. Comm., 11 Ohio St.2d 141, 228

N.E.2d 631 (1967). The failure to state a claim, upon which relief can be granted,

warrants a sua sponte dismissal of the complaint for a writ of mandamus. State ex rel.

Peeples v. Anderson, 73 Ohio St.3d 559, 1995-Ohio-335, 653 N.E.2d 371.

      {¶5} Accordingly, we sua sponte dismiss the complaint for a writ of mandamus.

Costs to Patrick-Bey. The court directs the clerk of court to serve all parties with notice

of this judgment and the date of entry upon the journal as required by Civ.R. 58(B).

      {¶6} Complaint dismissed.




EILEEN T. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR